Case 1:19-cv-02987-MLB Document 3-2 Filed 07/05/19 Page 1 of 2




              Exhibit A
                Case 1:19-cv-02987-MLB Document 3-2 Filed 07/05/19 Page 2 of 2




                                IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION


VERNICE COLE,
                                                                CIVIL. ACTION NO.
                   Plaintiff,

v.

THE COLLECTION APARTMENTS; KRISTEN
MCNEAL; REGINAL MALCOM; REALPAGE,
INC.; and STEVE WINN,

                   Defendants.




                DECLARATION OF MARTIN E. THORNTHWAITE
       IN SUPPORT OF DEFENDANT REALPAGE, INC.'S MOTION TO DISMISS


           I am making this Declaration based upon my personal knowledge and 1 am competent to

testify as to the matters stated below:

           1.      I am over the age of 18 and competent to give this declaration.

           2.      I am a Vice President and Associate General Counsel at RealPage, Inc.

("RealPage"). I reside in Texas and work out of RealPage's office in Richardson, Texas.

           3.      RealPage is incorporated in the State of Delaware.

           4.      RealPage maintains its principal place of business and headquarters in Richardson,

Texas.


Dated: July 5, 2019                       By:   g„.     Martin E. Thornthwaite




39270817
